Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
	Election/Restrictions
Applicant’s election with traverse of Group I, claim 1, is acknowledged. The applicant argued the feature is not be cited prior art.  The examiner disagrees. See below rejection. 
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 105504263).
Dai (abs., examples, claims, Table) discloses a polyethersulfone:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    

Claim(s) 1 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Dai et al. (CN 105504263) in view of Lehmann et al. (US 20110172317).
Disclosure of Dai is adequately set forth in ¶1 and is incorporated herein by reference.  
Dai is/are silent on the claimed 3,4'-dihydroxydiphenyl sulfone moiety.
Solving the same problem of developing a hydrolytic and thermally stable PES as Dai (background), Lehmann (12, 34, abs., examples, claims) discloses 3,4'-dihydroxydiphenyl sulfone and 2,4'-dihydroxydiphenyl sulfone are functionally equivalent comonomers.
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced 3,4'-dihydroxydiphenyl sulfone of Dai with 2,4'-dihydroxydiphenyl sulfone of Lehmann because of their equivalent functionality as comonomers for producing hydrolytic and thermally stable PES.  These conditions appear to equally apply to both productions using similar comonomers. This adaptation would have obviously yielded instantly claimed structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766